DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2020 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 01/07/2020 are acknowledged and have been fully considered. Claims 1, 6 and 7 have been amended; claim 5 has been canceled; claim 8 has been added; no claims have been withdrawn. Claims 1-4 and 6-8 are now pending and under consideration.
The previous objections to the drawings have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 1-4 and 7 under 35 U.S.C. 112(a) have been withdrawn, in light of the amendments to the claims.

Applicant's arguments on pages 6-7 of the remarks with regard to amended independent claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by JP 11-340065 A to Tokioka et al. have been fully considered, but they are not persuasive. Specifically, Applicant asserts on page 7 of the remarks that the interpretation of Tokioka in the final Office Action mailed 09/08/2020 is not applicable to claim 6 as amended.
The examiner does not disagree that a new interpretation of Tokioka would be necessary in order to reject amended claim 6. Therefore, amended claim 6 is again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokioka in view of a new interpretation of Tokioka, as discussed in detail below with respect to the rejection of claim 6 under 35 U.S.C. 102(a)(1).
Additionally, upon further consideration, amended independent claim 1 is again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokioka in view of the amendments to the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the complete subject matter of claims 1-4 and 6-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Firstly, independent claims 1, 6 and 7 have been amended to recite “an interior wall projecting from the housing into the interior and bounding a compartment in which a part of the core is arranged, said part of the core being outside the primary coil and the secondary coil wherein the plastic frame is disposed with the compartment and the compartment is defined by the interior wall, the plastic frame and the housing with the plastic frame being disposed between said part of the core and the plastic coil, and said part of the core being disposed between the plastic frame and the housing” in lines 7-12 of each of the claims; however, it is unclear exactly where and exactly how any of the drawings shows that the compartment is defined by the plastic frame in combination with the remaining limitations of lines 7-12 of the claims (e.g., the plastic frame is disposed with the compartment), and it does not appear that such a feature is actually shown (or even disclosed elsewhere). Next, new claim 8 recites “wherein the plastic frame is disposed adjacent to and covers a side of said part of the core disposed in the compartment and facing toward the primary coil and the housing is disposed adjacent to and covers an opposite side of said part of the core disposed in the compartment and facing away from the primary coil” in lines 1-4; however, it is unclear exactly where and exactly how any of the drawings shows that the housing covers the opposite side of said part of the core disposed in the compartment and facing away from the primary coil in combination with the remaining limitations of the claim, and it does not appear that such a feature is actually shown (or even disclosed elsewhere).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 1 and 6-8 are objected to because of the following informalities:  
Claim 1 should be amended to include a comma immediately before the word “wherein” of the phrase “wherein the plastic frame is disposed” in line 9 for clarity and grammar.
Claim 1 should be amended to include a comma immediately before the word “and” of the phrase “and the compartment is defined” in line 10 for clarity and grammar.
Claim 1 should be amended to include a comma immediately before the word “with” of the phrase “with the plastic frame” in line 11 for clarity and grammar.
Claim 1 should be amended to remove “and” immediately before the phrase “wherein the casting compound” in lines 12-13 for clarity and grammar, as “and” is also indicted before “wherein the gap has
Claim 1 should be amended to include a comma immediately before the word “and” of the phrase “wherein the casting compound” in lines 12-13 for clarity and grammar.
Claim 1 should be amended to include a comma immediately before the word “wherein” of the phrase “and wherein the gap has” in lines 13-14 for clarity and grammar.
Claim 6 should be amended to include a comma immediately before the word “wherein” of the phrase “wherein the plastic frame is disposed” in line 9 for clarity and grammar.
Claim 6 should be amended to include a comma immediately before the word “and” of the phrase “and the compartment is defined” in line 10 for clarity and grammar.
Claim 6 should be amended to include a comma immediately before the word “with” of the phrase “with the plastic frame” in line 11 for clarity and grammar.
Claim 6 should be amended to remove “and” immediately before the phrase “wherein the casting compound” in lines 12-13 for clarity and grammar, as “and” is also indicted before “wherein the gap has” in lines 13-14.
Claim 6 should be amended to include a comma immediately before the word “and” of the phrase “wherein the casting compound” in lines 12-13 for clarity and grammar.
Claim 6 should be amended to include a comma immediately before the word “wherein” of the phrase “and wherein the gap has” in lines 13-14 for clarity and grammar.
Claim 7 should be amended to include a comma immediately before the word “and” of the phrase “and wherein the plastic frame is disposed” in line 9 for clarity and grammar.
Claim 7 should be amended to include a comma immediately before the word “and” of the phrase “and the compartment is defined” in line 10 for clarity and grammar.
Claim 7 should be amended to include a comma immediately before the word “with” of the phrase “with the plastic frame” in line 11 for clarity and grammar.
Claim 7 should be amended to include a comma immediately before the word “and” of the phrase “and the interior wall is” in lines 13-14 for clarity and grammar.
Claim 7 should be amended to include a comma immediately before the word “wherein” of the phrase “and wherein the gap has” in line 17 for clarity and grammar.
Claim 8 should be amended to include a comma immediately before the word “and” of the phrase “and the housing” in line 3 for clarity and grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 6 and 7 have been amended to recite “an interior wall projecting from the housing into the interior and bounding a compartment in which a part of the core is arranged, said part of the core being outside the primary coil and the secondary coil wherein the plastic frame is disposed with the compartment and the compartment is defined by the interior wall, the plastic frame and the housing with the plastic frame being disposed between said part of the core and the plastic coil, and said part of the core being disposed between the plastic frame and the housing” in lines 7-12 of each of the claims. Applicant’s remarks filed 01/07/2021 attempt to indicate how Applicant believes the originally-filed disclosure sufficiently supports the amendments to independent claims 1, 6 and 7, stating on pages 6-7 of the remarks that: 

    PNG
    media_image1.png
    377
    630
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    44
    616
    media_image2.png
    Greyscale

The examiner does not disagree that originally-filed disclosure includes a compartment bounded by an interior wall 9 that extends into an interior of a housing 1 (as discussed by ¶ 0006 of Applicant’s originally-filed specification; apparent from Figs. 2 & 3 of Applicant’s originally-filed drawings), with a part of a core 6 that is outside a primary coil 4 and a secondary coil 5 being arranged in the compartment (as discussed by ¶ 0006 & 0015 of Applicant’s originally-filed specification; apparent from Figs. 2 & 3 of Applicant’s originally-filed drawings), and with a plastic frame 8 being arranged in the compartment (as discussed by ¶ 0007 & 0017 of Applicant’s originally-filed specification; apparent from Figs. 2 & 3 of Applicant’s originally-filed drawings).
However, the examiner respectfully disagrees with Applicant’s remarks that “As can be seen in original FIG. 2, that part of the core which is outside the primary coil 4 and the [secondary] coil 5 is located near the bottom of FIG. 2 in a compartment bounded by interior wall 9, plastic frame 8 and housing 1.” Applicant’s originally-filed disclosure fails to define such a compartment. To the extent that such compartment may be assumed to exist based only on the single cross-sectional view of Figs. 2 & 3 of Applicant’s originally-filed drawings and the mere allegations of Applicant’s remarks that such a compartment is shown by the drawings, there is simply no disclosure or depiction of the plastic frame 8 both bounding the compartment AND being located within the compartment. As discussed in detail above, the plastic frame 8 is disclosed as being located within the compartment; however, there is no disclosure of the plastic frame 8 additionally bounding the compartment. Also, it is unclear how exactly the plastic frame 8 could possibly be disposed within the compartment while simultaneously defining the compartment. The plastic frame 8 merely provides an element disposed within a compartment defined by the housing 1 and the interior wall 9. Respectfully, it is unclear why Applicant believes a feature that is within a compartment can also be define the compartment. 
As an example purely for the purpose of further explaining the aforementioned facts: 
A hollow box necessarily includes an interior volume definable as a compartment.
One or more items smaller than the compartment of the box may be placed within the compartment of the box.
The mere placing of the one or more items within the compartment of the box would not define the compartment of the box, as the compartment of the box is defined instead by the walls of the box. 
However, what Applicant is attempting to claim is analogous to the one or more items further defining the compartment of the box once placed within the compartment of the box in the aforementioned example, and it is unclear how and why Applicant believes this to be the case.
Again, as best understood by the examiner, Applicant’s originally-filed disclosure expressly defines a compartment between the housing 1 and the interior wall 9, and this expressly disclosed compartment is understood to at least substantially correspond to the drawn box in the marked-up copy of Fig. 2 of Applicant’s originally-filed drawings provided directly below. The plastic frame 8 is located within the drawn box, but the plastic frame 8 does not define the box.

    PNG
    media_image3.png
    233
    409
    media_image3.png
    Greyscale

The single cross-sectional view provided by Figs. 2 & 3 of Applicant’s originally-filed drawings fails to provide sufficient detail in view of Applicant’s originally-filed specification to properly ascertain whether an additional compartment is defined between the housing 1 and the plastic frame 8 (e.g., see the drawn box in the marked-not also be defined by the interior wall 9 for at least the reason that the plastic frame 8 abuts the housing 1 so as to form a barrier with respect to the interior wall 9, nor would the plastic frame 8 be disposed within this additional compartment.

    PNG
    media_image4.png
    279
    450
    media_image4.png
    Greyscale

Also, the single cross-sectional view provided by Figs. 2 & 3 of Applicant’s originally-filed drawings fails to provide sufficient detail in view of Applicant’s originally-filed specification to properly ascertain whether an additional compartment is defined between the housing 1, the plastic frame 8 and the interior wall 9 (e.g., see the drawn box in the marked-up copy of Fig. 3 provided directly below), but even if it was assumed that such an additional compartment was actually to be defined between the housing 1, the plastic frame 8 and the interior wall 9, it is apparent that the plastic frame 8 would not be disposed within this additional compartment, and it is apparent that no part of the core 6 would be disposed within this additional compartment. Also, such an additional 

    PNG
    media_image5.png
    368
    371
    media_image5.png
    Greyscale

Therefore, it appears that Applicant has improperly introduced “new matter” to the claims, such that the claims now fails to comply with the written description requirement.
To overcome the rejections, it is suggested that Applicant amend lines 10-11 of each of claims 1, 6 and 7 to instead recite --the compartment is defined by the interior wall and the housing,--.
Claims 2-4 and 8 are dependent from claim 1, such that claims 2-4 and 8 also include the “new matter” recited by claim 1, such that claims 2-4 and 8 also are rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

New claim 8 recites “wherein the plastic frame is disposed adjacent to and covers a side of said part of the core disposed in the compartment and facing toward the primary coil and the housing is disposed adjacent to and covers an opposite side of said part of the core disposed in the compartment and facing away from the primary coil” in lines 1-4. Applicant’s remarks allege on page 8 that the newly claimed subject matter of claim 8 “is clearly disclosed in FIG. 2”; however, it is unclear exactly where and exactly how Fig. 2 of Applicant’s originally-filed drawings fully shows such claim features. Fig. 2, in view of Applicant’s originally-filed specification, does show a plastic frame 8 adjacent to and covering a side of a part of a core 6 disposed in a compartment defined by a housing 1 and an interior wall 9 [although not the “compartment” that is recited by claim 8, as discussed in detail above with respect to the rejection of amended claim 1 under 35 U.S.C. 112(a)] and facing toward a primary coil 4. Fig. 2, in view of Applicant’s originally-filed specification, also shows an opposite side of the part of the core 6 that faces away from the primary coil 4 and is disposed adjacent to the housing 1; however, no part of Applicant’s originally-filed disclosure supports that the opposite side of the part of the core 6 is covered by the housing 1. Instead, it is apparent from at least Fig. 2 of Applicant’s originally-filed drawings that an apparent unlabeled gap is formed between the housing 1 and the opposite side of the part of the core 6, and at least ¶ 0016 of Applicant’s originally-filed specification indicates that an interior of the housing 1 is filled with casting compound, and the casting compound fills intermediate spaces between the various components arranged within the interior of the housing 1, such that it is understood that the apparent unlabeled gap shown by at least Fig. 2 of Applicant’s originally-filed drawings would be filled by the casting compound. Claim 8 is a housing surrounds an interior […] the interior is sealed with an electrically insulating casting compound” in lines 5-6. Therefore, the housing 1 would be unable to cover the opposite side of the part of the core 6 for at least the reason that the casting compound would cover the opposite side of the part of the core 6 by virtue of the casting compound filling the intermediate spaces between the components arranged within the interior of the housing 1. Therefore, it appears that Applicant has improperly introduced “new matter” to the claims, such that the claims now fails to comply with the written description requirement. To overcome the rejection, it is suggested that Applicant amend lines 1-4 of claim 8 to instead recite --wherein the plastic frame is disposed adjacent to and covers a side of said part of the core disposed in the compartment and facing toward the primary coil.--.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 6 and 7 have been amended to recite “an interior wall projecting from the housing into the interior and bounding a compartment in which a part of the core is arranged, said part of the core being outside the primary coil and the secondary coil wherein the plastic frame is disposed with the compartment and the compartment is defined by the interior wall, the plastic frame and the housing with the plastic frame being disposed between said part of the core and the plastic coil, and said part of the core being disposed between the plastic frame and the housing” in lines 7-12 of each of the claims. Specifically, it is unclear how exactly the plastic frame 8 could possibly be disposed within the compartment while simultaneously defining the compartment. The plastic frame 8 merely provides an element disposed within a compartment defined by the housing 1 and the interior wall 9. How would feature that is within a compartment also be define the compartment? It is unclear what exactly is now being claimed, especially for the reasons and examples discussed in detail above with respect to the rejections of claims 1-4 and 6-8 under 35 U.S.C. 112(a). To overcome the rejections, it is suggested that Applicant amend lines 10-11 of each of claims 1, 6 and 7 to instead recite --the compartment is defined by the interior wall and the housing,--.
Claims 2-4 and 8 are dependent from claim 1, such that claims 2-4 and 8 also include the indefinite subject matter recited by claim 1, such that claims 2-4 and 8 also are rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 11-340065 A to Tokioka et al. (hereinafter: “Tokioka”).
With respect to claim 1, Tokioka teaches an ignition coil (apparent from at least Figs. 1-5 in view of at least ¶ 0019), comprising: a transformer having a primary coil, a secondary coil and a core formed from stacked metal sheets [as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0019-0021, an ignition coil includes an apparent transformer, where the apparent transformer includes a primary coil 1a, a secondary coil 2a, and an iron core 3 (e.g., “core”), where the iron core 3 is composed of two laminated U-shaped silicon steel sheet laminated cores 31 and 32]; a plastic frame holding the sheets [for example, as depicted by at least Figs. 1-5 and as discussed by at least ¶ 0019-0020 & 0024-0026, the ignition coil includes a primary coil bobbin 10 (e.g., “plastic frame”), made of an electrically insulating material such as synthetic resin and formed separate from a dish-shaped collar 21, that holds the iron core 3]; a housing surrounding an interior in which the transformer is arranged, wherein the interior is sealed with an electrically insulating casting compound [as depicted by at least Figs. 1-5 and as discussed by at least ¶ 0019, 0022 & 0030, the ignition coil includes an insulating case 4 (e.g., “housing”) that surrounds an apparent interior in which the apparent transformer is arranged and in which a thermosetting resin 8 (e.g., “electrically insulating casting compound”) is filled]; and an interior wall projecting from the housing into the interior and bounding a compartment in which a part of the core is arranged, said part of the core being outside the primary coil and the secondary coil wherein the plastic frame is disposed within the compartment and the compartment is defined by the interior wall, the plastic frame and the housing [for example, as depicted by at least Figs. 1-5 (especially Figs. 2 & 4) and as discussed by at least ¶ 0019, 0021, 0025 & 0027, a penetrating cylinder 50 projects from the insulating case 4 into the apparent interior of the insulating case 4, and the penetrating cylinder 50 provides an apparent interior wall that forms part of a boundary of an apparent compartment corresponding to the apparent interior of the insulating case 4, in which an apparent out-of-coil core portion of the iron core 3 (e.g., “part of the core”) is arranged, where the apparent out-of-coil core portion of the iron core 3 is outside of the each of the primary coil 1a and the secondary coil 2a; an interpretation of the apparent out-of-coil core portion of the iron core 3 is shown via a gray shaded portion of the iron core 3 bounded by dashed lines in the marked-up copy of Fig. 2 of Tokioka provided directly below; while it does not appear to be possible for the plastic frame to both define the compartment and be disposed within the compartment, as is presently required by the claim, for the purposes of examination it is understood that the primary coil bobbin 10 is interpretable as defining the apparent compartment corresponding to the apparent interior of the insulating case 4 and the primary coil bobbin 10 is interpretable as being disposed within the apparent compartment, such that, for the purposes of examination, the primary coil bobbin 10 is understood to both define the apparent compartment and be disposed within t the apparent compartment] with the plastic frame being disposed between said part of the core and the primary coil [for example, it is apparent from at least the arrow labeled “A” in the marked-up copy of Fig. 2 of Tokioka provided directly below, in view of at least Figs. 2, 4 & 5, that an end 10e of the primary coil bobbin 10 is arranged between the apparent out-of-coil core portion of the iron core 3 and the primary coil 1a in a vertical direction (as viewed in Fig. 2)], and said part of the core being disposed between the plastic frame and the housing (for example, it is apparent from at least the arrow labeled “B” in the marked-up copy of Fig. 2 of Tokioka provided directly below, in view of at least Figs. 2, 4 & 5, that the apparent out-of-coil core portion of the iron core 3 is arranged between an apparent leftmost side of the end 10e of the primary coil bobbin 10 (as viewed in Fig. 2) and an apparent leftmost side of the insulating case 4 (as viewed in Fig. 2)] wherein the casting compound fills a gap between the interior wall and the plastic frame [as depicted by at least Fig. 2, an apparent gap is formed between the apparent interior wall of the penetrating cylinder 50 of the insulating case 4 and the primary coil bobbin 10, where the thermosetting resin 8 fills the apparent gap] and wherein the gap has a first portion extending in a first direction and a second portion extending in a second direction wherein the first and second directions are at an angle to each other [it is apparent from the cross-section of at least Fig. 2 that the apparent gap includes an apparent uppermost section (e.g., “first portion”) that extends in a horizontal direction (e.g., “first direction”) (e.g., between the end 10e of the primary coil bobbin 10 and an end 50e of the apparent interior wall of the penetrating cylinder 50) and an apparent vertical section (e.g., “second portion”) that extends in a vertical direction (e.g., “second direction”) (e.g., between the end 10e of the primary coil bobbin 10 and an apparent other end of the primary coil bobbin 10 opposite the end 10e)].

    PNG
    media_image6.png
    352
    398
    media_image6.png
    Greyscale

With respect to claim 2, Tokioka teaches the ignition coil according to claim 1, wherein the plastic frame in the compartment covers a side of the core facing towards the primary coil (apparent from at least Fig. 2).

With respect to claim 6, Tokioka teaches an ignition coil, comprising: a transformer having a primary coil, a secondary coil and a core formed from stacked metal sheets; a plastic frame holding the sheets; a housing surrounding an interior in which the transformer is arranged, wherein the interior is sealed with an electrically insulating casting compound; and an interior wall projecting from the housing into the interior and bounding a compartment in which a part of the core is arranged, said part of the core being outside the primary coil and the secondary coil wherein the plastic frame is disposed within the compartment and the compartment is defined by the interior wall, the plastic frame and the housing with the plastic frame being disposed between said part of the core and the primary coil, and said part of the core being disposed between the plastic frame and the housing wherein the casting compound fills a gap between the interior wall and the plastic frame (as discussed in detail above with respect to at least claim 1) and wherein the gap has a first portion extending in a first direction and a second portion extending in a second direction wherein the first and second directions are perpendicular to each other (as discussed in detail above with respect to at least claim 1).

With respect to claim 8, Tokioka teaches the ignition coil according to claim 1 wherein the plastic frame is disposed adjacent to and covers a side of said part of the (apparent from at least the marked-up copy of Fig. 2 of Tokioka provided above with respect to claim 1) and the housing is disposed adjacent to and covers an opposite side of said part of the core disposed in the compartment and facing away from the primary coil (apparent from at least the marked-up copy of Fig. 2 of Tokioka provided above with respect to claim 1).

Allowable Subject Matter
Claims 3 and 4 may be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 4 depends from claim 3, and claim 3 depends from independent claim 1 via claim 2. As discussed in detail above, Tokioka anticipates the ignition coil of claims 1 and 2; however, Tokioka does not teach or suggest that that “the interior wall is arranged between a side of the plastic frame that faces toward the primary coil, and the primary coil,” as additionally required by claim 3, in combination with the remaining limitations as presently claimed, because the apparent interior wall provided by the penetrating cylinder 50 in Tokioka is not arranged between a side of the primary coil bobbin 10 facing the primary coil 1a, and the primary coil 1a.
Independent claim 7 may
In the event that future amendments overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(b) set forth in this Office action, further consideration of the claims will be necessary prior to reaching any decision regarding patentability of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747